Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
 

DETAILED ACTION

This communication is a final action in response to amendment filed on 06/13/2022.

Claims 28-38, 40-46, 49-92, 94-100 and 103-135 are pending.
 
 

Response to Argument

 Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
Applicant argues that the cited combination of references does not teach the newly added limitations. Examiner respectfully disagrees. Examiner respectfully notes that Husemann, in teaching that the phone number of the user and the order ID (received in the reply SMS from the user) are checked against a database of such to ensure that the response is for the correct order and from the same device, Husemann teaches analyzing the mobile device sending the reply message and information including whether the inquiry message was sent to the mobile device sending the reply message; in teaching that the message sent back may comprise a confirmation message which contains an order ID (see paragraph [0078]), Husemann teaches analyzing the content of the message to perform the pairing, in teaching that the user must perform a confirmation on a user interface or by placing a phone call, prior to sending the reply confirmation Husemann teaches an input via a user’s mobile device which authorizes the transaction (Husemann: paragraph [0053-58, 73-78, 81-88]) Since Husemann teaches these limitations, Applicant’s arguments are found unpersuasive. 

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.

102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



18.	Claims 28, 30-34, 38, 42, 43, 46, 49-50, 52, 62, 63, 65-72, 77-78, 81, 82, 84-88, 96, 100-104,

106, 116, 117, 119-126, 135 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann (US 20010037264) in view of Hartman (US 5960411), further in view of Kraft (U.S. PG Pub. No. 20020091568; hereinafter “Kraft”).
As per claim 28, Husemann discloses a network server that facilitates communications between a provider and a mobile device associated with a customer and having an identifier address, the network server:
preparing an inquiry message relating to the formulated offer, wherein the inquiry message includes the offer and is prepared for transmission to the mobile device over the at least one communication network by specifying a reply address in the at least one communication network that is specific to the offer specified in the prepared inquiry message (see at least Husemann, 0055, the merchant provides user with a confirmation address (e.g., a special phone number or a special e-mail address) by sending this address to the  customer's mobile phone see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special phone number or a special e-mail address);
transmitting the inquiry message to the mobile device over at least one network (see at least Husemann, 0055, the merchant provides customer with a confirmation address by sending this address to the customer's mobile phone);
receiving a reply message to the inquiry message from the mobile device over the at least one network at the specified reply address provided in the inquiry message (see at least Husemann, 0057, once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction closed); and
associating the reply message with the inquiry message and with the offer specified in the inquiry message based on the specified reply address at which the reply message was received, wherein the reply message is analyzed by the network server to determine whether to authorizes a transaction involving the of the offer (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. Once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer. See also 0078, The server compares the customer's response with the entries in the databases. Once the customer's response (e.g., the customer's caller ID and the order ID) is matched with an entry, the system considers the transaction closed).


Husemann does not explicitly disclose

analyzing profile information, and at least one of usage history and physical location information of the user to formulate an offer relating to a product or service provided by the provider 


Hartman, which is incorporated by reference by Husemann (see Husemann 0043), teaches    analyzing user profile information, and at least one of usage history of the user’s mobile device and physical location information of the user, which is based on physical location of the user’s mobile device, to formulate an offer provided by the provider (see at least Hartman, 3:37-60, server maps each client identifier to a purchaser. The server maps may   map the client identifiers to purchaser who last placed an order using that client system. If          enabled, server sends information to the client along with an indication of the single action to perform to place the order for the item);

Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Hartman's ordering system with Husemann' s shopping system for the purpose of enabling single sign on (Hartman: 3: 37-60; Husemann: 0043).

With respect to the following limitation:
. .. wherein the offer is prepared based on the analysed physical location information of the user;
Kraft, however, teaches that a server may formulate an advertisement for a user based on received location information of the user. (Kraft: paragraph [0120, 122, 124], Figs. 3-5) Kraft further teaches combining the above elements with the teachings of Husemann in view of Hartman for the benefit of creating advertising content that matches the current goals of a specific person and gives them directions which describe how to travel from their current location to the location of an organization that can help them obtain their goal, creating convenience for the user, and providing advantages for advertising companies. (Kraft: paragraph [0025-26]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kraft with the teachings of Husemann in view of Hartman to achieve the aforementioned benefits. 
With respect to the following limitation:

	. . . wherein the  inquiry message and reply message are associated with one another as a pair based on at least one identification criterion that identifies the user associated with the mobile device (see at least Husemann, 0055, the merchant provides customer with a confirmation address by sending this address to the customer's mobile phone. See also 0053-0058, 75-78, 81-88, the merchant monitors the incoming call, indications, on the phone  connection associated with the confirmation phone number of incoming e-mails.  The merchant may keep a list of open transactions and the respective number in a database, inquiry and reply messages are paired based on criterion that identifies the user associated with the mobile device (mobile number or email address of the user) and provided address/number for the customer to call); In teaching that the phone number of the user and the order ID (received in the reply SMS from the user) are checked against a database of such to ensure that the response is for the correct order and from the same device, Husemann teaches analyzing the mobile device sending the reply message and information including whether the inquiry message was sent to the mobile device sending the reply message; in teaching that the message sent back may comprise a confirmation message which contains an order ID (see paragraph [0078]), Husemann teaches analyzing the content of the message to perform the pairing, in teaching that the user must perform a confirmation on a user interface or by placing a phone call, prior to sending the reply confirmation Husemann teaches an input via a user’s mobile device which authorizes the transaction.
	wherein use of the at least one identification criterion to pair the inquiry message and reply message includes performing analysis of the mobile device sending the reply message, information about the inquiry message including whether inquiry message was sent to the mobile device sending the reply message, and also analysis of content of the reply message to determine whether a suitable reply to that inquiry input via the user’s mobile device authorizes the transaction involving the offer. (see at least Husemann, 0055, the merchant provides customer with a confirmation address by sending this address to the customer's mobile phone. See also 0053-0058, 75-78, 81-88, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. In teaching that the phone number of the user and the order ID (received in the reply SMS from the user) are checked against a database of such to ensure that the response is for the correct order and from the same device, Husemann teaches analyzing the mobile device sending the reply message and information including whether the inquiry message was sent to the mobile device sending the reply message; in teaching that the message sent back may comprise a confirmation message which contains an order ID (see paragraph [0078]), Husemann teaches analyzing the content of the message to perform the pairing, in teaching that the user must perform a confirmation on a user interface or by placing a phone call, prior to sending the reply confirmation Husemann teaches an input via a user’s mobile device which authorizes the transaction)



As per claim 30, Husemann further discloses the network server of claim 28, wherein the inquiry message is a text message, Short Message Service message, Multimedia Message Service message or electronic- mail message (see at least Husemann, claim 28, merchant system whereby the module for causing a confirmation address to be transmitted generates a GSM SMS message comprising the confirmation address).


As per claim 31, Husemann further discloses the network server of claim 28, wherein the reply message uses, as a form of communication, at least one of Short Message Service, Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, facsimile, office equipment or smart card (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails).


As per claim 32, Husemann further discloses the network server of claim 28, wherein the reply address is compatible with Short Message Service, Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, facsimile, office equipment or smart card address (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails)
As per claim 33, Huseman further discloses the network server of claim 28, wherein the identifier address is a subscriber's number, Calling Line Identity, electronic-mail address or IP address (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails).


As per claim 34, Huseman further discloses the network server of claim 28, wherein the reply address is A- subscriber's number, Calling Line Identity, electronic-mail address or IP address (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special phone number or a special e-mail address))


As per claim 38, Huseman discloses the network server of claim 35, but does not explicitly disclose wherein the inquiry message is prepared based on user usage history information associated with the mobile device.
Huseman, however, discloses preparing inquiry message based on user's transaction information associated with mobile device (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed)
Hartman teaches user's transaction history information can be used to determine which user is making a purchase (see at least Hartman, 3:37-60, server maps each client identifier to a purchaser. Server may map the client identifiers to the purchaser who last placed an order. 
See motivation to combine above.



As per claim 42, Huseman further discloses the network server of claim 28, wherein the network server updates the usage history with transaction information relating to an authorized transaction (see at least Huseman, 0057, Merchant may keep a list of open transactions. once customer response is detected, merchant considers the open transaction closed).

As per claim 43, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the inquiry message is prepared based on user usage history information associated with the mobile device.
Huseman, however, discloses preparing inquiry message based on user's transaction information associated with mobile device (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed)
Hartman teaches user's transaction history information can be used to determine which user is making a purchase (see at least Hartman, 3:37-60, server maps each client identifier to a purchaser. Server may map the client identifiers to the purchaser who last placed an order. If enabled, server sends information to the client along with an indication of the single action to perform to place the order for the item)
Therefore, it would have been obvious to one of ordinary skill in the art  at the time of the invention to combine Hartman’s ordering system with Husemann’s shopping system for the purpose of enabling single sign on. (Hartman: 3: 37-60; Husemann: 0043)


As per claim 46, Huseman further discloses the network server of claim 28, wherein the inquiry message is prepared based on profile information for the user associated with the mobile device (see at least Husemann, 0055, the merchant provides customer with a confirmation address by sending this address to the customer's mobile phone).



As per claim 49, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the matching includes a matrix, an associative array, or another associative data structure with a row or column for each identification criteria and, respectively, a corresponding column or row for each mobile device, wherein each combination of row and column stores information about an inquiry and a mobile device's potential replies to that inquiry message.
Huseman, however, discloses storing information in a list comprising information about an inquiry and a mobile devices' s potential replies to that inquiry (see at least Husemann, 0057- 0058, the merchant monitors the incoming call, indications, on  the phone connection  associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed).
Huseman, also discloses using table with rows and columns to store data (see at least Huseman, Fig. 4, wherein information is presented in a table with rows and columns).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Huseman' s usage of table with rows and columns and Huseman' s list for the purpose of keeping a record (Huseman: 0057-0058)




As per claim 50, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the inquiry message is prepared based on the analyzed profile information, usage history or location related to the user's predicted affinity to the , or related to the user's predicted 'likeliness to buy' the
Hartman teaches wherein the inquiry message is prepared based on the analyzed profile information, usage history or location related to the user's predicted affinity to the , or related to the user's predicted 'likeliness to buy' the	(see at least Hartman, 3:37-60, server maps each client identifier to a purchaser. Server may map the client identifiers to the purchaser who last placed an order. If enabled, server sends information to the client along with an indication of the single action to perform to place the order for the item)


As per claim 52, Huseman further discloses the network server of claim 28, wherein the network server mediates a plurality of transactions for the user authenticated via the user's mobile device, each transaction involving a respective electronic payment (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer)


As per claim 62, Huseman further discloses the network server of claim 28, wherein the network server mediates at least one transaction between the user and the provider by transmitting identifier data other than financial data for the user over the at least one network with the mobile device such that the transmitted identifier data enables identification by the network server of financial data for the user to facilitate processing of at least one electronic payment (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).


As per claim 63, Huseman further discloses the network server of claim 62, wherein the identifier data includes data that is transaction-specific (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database)


As per claim 65, Huseman further discloses the network server of claim 28, wherein the reply message authorizes a payment for the provided by the provider (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed).

As per claim 66, Huseman further discloses the network server of claim 28, wherein the associating of the reply message determines which inquiry text message to which the reply message corresponds based on the reply address at which the received reply message is received (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database.)


As per claim 67, Huseman further discloses the network server of claim 28, wherein the inquiry message includes at least one choice that is selectable by the user to authorize the transaction in which payment is provided to the provider in exchange for the (see at least Huseman, 0056, if the confirmation is a special number, the customer dials this number with the mobile phone).


As per claim 68, Huseman further discloses the network server of claim 28, wherein the reply message includes the identifier address of the user's mobile device (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails).


As per claim 69, Huseman further discloses the network server of claim 28, wherein the associating of the reply message with the inquiry message generates an association between the identifier address of the user's mobile device, a reply address at which the reply message was received, and an indication of content of the reply message (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed).


As per claim 70, Huseman further discloses the network server of claim 68, wherein the indication of content of the reply message indicates a choice selected by the user in the reply message (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed).


As per claim 71, Huseman further discloses the network server of claim 28, wherein preparation of the inquiry message is triggered by receipt of a message by the network server received via the Internet (see at least Huseman, 0052-0053, customer performs an action to select the deliverable(s). customer invokes a checkout process).


As per claim 72, Huseman further discloses the network server of claim 28, wherein the network server communicates with the user's mobile device via an SMS gateway and the network server communicates with the provider via the Internet (see at least Husemann, claim 28, merchant system whereby the module for causing a confirmation address to be transmitted generates a GSM SMS message comprising the confirmation address. See also 0055 the merchant provides customer with a confirmation address (e.g., a special phone number or a special e-mail address)).


As per claim 77, Huseman further discloses the network server of claim 28, wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the user (see at least Huseman, 0036, examples of merchants are dealers suppliers).


As per claim 78, Huseman further discloses the network server of claim 28, wherein the provider is a provider of an on-line banking service and the transaction is a banking transaction (see at least Huseman, 0036, examples of merchants are bank, financial institutions).


As per claim 81, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a communications provider and the transaction is the generation or configuration of a communication connection for the user
Huseman, however, discloses deliverable can be any service, and a merchant that sells deliverables (see at least Huseman, 0034, 0036, deliverable is used as a synonym for subscriptions, services. It subsumes everything- tangible as well as intangible. Merchant is a legal entity that sells one or more deliverables)
Huseman also discloses subscribing to communication (see at least Huseman, 0058, The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).


Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Huseman' s phone carrier with Huseman' s merchant for the purpose of using the invention (Huseman: 0058).


47.	Claim 82, 84-88, 92, 96, 97, 100, 103-104, 106, 116, 117, 119-126, 131, 132, 135 contains

limitations substantially similar to claim 28, 30-34, 38, 42, 43, 46-50, 52, 62, 63, 65-72, 77-78, 81 and are rejected under similar rationale set forth above.
Claims 29, 35-37, 41, 83, 89-91, 95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Hartman, further in view of Kraft  and further in view of Do (US 20020007338)
As per claim 29, Huseman further discloses the network server of claim 28, wherein the network server communicates with a plurality of users using mobile devices including the user (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database)
Huseman does not explicitly disclose server communicating with a plurality of providers including the provider.
Do teaches having a server communicating with a plurality of providers including the provider (see at least Do, 0005, one approach is to use computers to bring together multiple sellers in a bidding room)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Do's plurality of sellers with Huseman's and Hartman's online platform for the purpose of running an enterprise (Do: 0005)




As per claim 35, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the network server analyzes a prior phase of the network server requesting offers from providers other than the provider for a present offer.
Hartman teaches analyzing prior phase of the network server requesting offers from providers (see at least Hartman, 3: 30-60, the server may map the client identifier to the purchaser who last placed an order using that client system)
Do teaches hosting multiple bidding rooms for different sellers (see at least Do, Fig. 13, section 1304, completed bidding sessions, see at least two companies, a lower case a and an upper case A that hosted bidding sessions in which a user participated in).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Do' s plurality of sellers with Huseman' s and Hartman's online platform for the purpose of running an enterprise (Do: 0005)


As per claim 36, Huseman further discloses the network server of claim 35, wherein the network server updates the usage history with transaction information relating to an authorized transaction (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions  and  the respective  number in a database. once the customer's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

Alternatively, this limitation is also taught by Harman (see at least Hartman, 3: 30-60, the server may map the client identifier to the purchaser who last placed an order using that client system)


As per claim 37, Huseman further discloses the network server of claim 35, wherein the network server updates the user profile based on transaction information relating to an authorized transaction offer (see at least Husemann, 0057-0058, The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).


As per claim 41, Huseman further discloses the network server of claim 35, wherein the inquiry message is prepared based on profile information for the customer associated with the mobile device (see at least Huseman, 0054, since the mobile phone number has not been registered with the merchant in a pre-registration step, the customer provide merchant with the number).


Claims 83, 89-91, 95 contains limitations substantially similar to claim 29, 35-37, 41 and are rejected under similar rationale set forth above.


Claims 40, 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Hartman, further in view of Kraft  and further in view of Do and Link II (US 20020164977)




As per claim 40, Huseman discloses the network server of claim 35, but does not explicitly disclose wherein the inquiry message is prepared based on a prospective location of the user associated with the mobile device in the future based on a transaction known to the network server.
Link II teaches generating messages based on a prospective location of the user associated with the mobile device in the future based on a transaction known to the network server (see at least Link II, abstract, as a consumer enters a cell site that is near the location of the advertiser, the wireless network delivers a message to the wireless device. See also 0062, businesses can send advertisement to subscribers according to buying habits to generate more effective advertising).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Link II's location based services with Huseman's, Harman's, and Do's online platform for the purpose of providing effective advertising (Link II: 0062)



Claim 94 contains limitations substantially similar to claim 40 and is rejected under similar rationale set forth above.


Claims 44-45, 51, 98-99, 105 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Hartman, further in view of Kraft , even further in view of Link II
As per claim 44, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the inquiry message is prepared based on location information of the mobile device
Link II teaches sending messages based on location information of mobile device (see at least Link II, abstract, as a consumer enters a cell site that is near the location of the advertiser, the wireless network delivers a message to the wireless device)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Link II' s location based services with Huseman' s, and Harman's online platform for the purpose of providing effective advertising (Link II: 0062)


As per claim 45, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the inquiry message is prepared based on a prospective location of the user associated with the mobile device in the future based on a transaction known to the network server.
Link II teaches generating messages based on a prospective location of the user associated with the mobile device in the future based on a transaction known to the network server (see at least Link II, abstract, as a consumer enters a cell site that is near the location of the advertiser, the wireless network delivers a message to the wireless device. See also 0062, businesses can send advertisement to subscribers according to buying habits to generate more effective advertising).
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Link II' s location based services with Huseman' s, and Harman's online platform for the purpose of providing effective advertising (Link II: 0062)


As per claim 51, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the inquiry message is triggered based upon events known or predicted to occur in the future to the user
Link II teaches generating message is triggered based upon events known or predicted to occur in the future to the user (see at least Link II, abstract, as a consumer enters a cell site that is near the location of the advertiser, the wireless network delivers a message to the wireless device. See also 0062, businesses can send advertisement to subscribers according to subscriber's interests to generate more effective advertising)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Link II' s location based services with Huseman' s, and Harman's online platform for the purpose of providing effective advertising (Link II: 0062)


As per claim 53, Huseman further discloses the network server of claim 51, wherein the network server uses one or more of the user's profile, user's history and user's location information to determine the transactions to be mediated between the user and the provider (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database. once the user's response (e.g., the customer's mobile phone number) is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).


As per claim 54, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the network server negotiates with several providers on behalf of the user, unprompted by the user, to identify an optimal offer for the user.
Link II teaches wherein the network server negotiates with several    providers on behalf of the user, unprompted by the user, to identify an optimal offer for the user (see at least Link II, abstract, as a consumer enters a cell site that is near the location of the advertiser, the wireless network delivers a message to the wireless device. See also 0062, businesses can send advertisement to subscribers according to subscriber's interests to generate more effective advertising)
Therefore, it would be obvious for one ordinary skilled in the art at the time of the invention to combine Link II' s location based services with Huseman' s, and Harman's online platform for the purpose of providing effective advertising (Link II: 0062)


Claims 98-99, 105, 107, 108 contains limitations substantially similar to claim 44-45, 51, 53, 54 and are rejected under similar rationale set forth above.
66.	Claims 55-56, 58, 64, 109-110, 112, 118 is/are rejected under pre-AIA  35 U.S.C.

103(a) as being unpatentable over Husemann in view of Hartman, further in view of  Kraft , even further in view of Hellman (US 5872917)
As per claim 55, Huseman discloses the network server of claim 28, but does not explicitly disclose further comprising authenticating the mobile device using at least one randomly selected communication parameter for communication over the at least one network.
Hellman teaches authenticating mobile device using at least one randomly selected communication parameter for communication over the at least one network (see at least Hellman, 6: 57-65, host generate challenge, CA. For example, challenge may be a random value. Host then sends the user the challenge. See also Fig. 1 for dataflow)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Hellman's randomly generated authentication method with Huseman's and Hartsman' s online transaction system for the purpose of increasing security (Hellman: 2: 36-58).


As per claim 56, Huseman discloses the network server of claim 55, but does not explicitly disclose wherein the authentication of the mobile device comprises verifying that the mobile device uses the randomly selected communication parameter for the reply message sent to the network server.
Hellman teaches wherein the authentication of the mobile device comprises verifying that the mobile device uses the randomly selected communication parameter for the reply message sent to the network server (see at least Hellman, 6: 57-65, host generate challenge, CA. For example, challenge may be a random value. Host then sends the user the challenge. See also Fig. 1 for dataflow)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Hellman's randomly generated authentication method with Huseman's and Hartsman' s online transaction system for the purpose of increasing security (Hellman: 2: 36-58).


As per claim 58, Huseman discloses the network server of claim 55, but does not explicitly disclose wherein the network server transmits the at least one randomly selected communication parameter in a query message over the at least one network to the mobile device and the network server positively authenticates the mobile device based on whether the transmitted at least one randomly selected communication parameter is used in the reply message sent from that mobile device to the network server over the at least one network.
Hellman teaches wherein the network server transmits the at least one randomly selected communication parameter in a query message over the at least one network to the mobile device and the network server positively authenticates the mobile device based on whether the transmitted at least one randomly selected communication parameter is used in the reply message sent from that mobile device to the network server over the at least one network (see at least Hellman, 6: 57-65, host generate challenge, CA. For example, challenge may be a random value. Host then sends the user the challenge. See also Fig. 1, item 20 wherein CA is contained in response)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Hellman's randomly generated authentication method with Huseman's and Hartsman' s online transaction system for the purpose of increasing security (Hellman: 2: 36-58).

As per claim 64, Huseman discloses the network server of claim 62, but does not explicitly disclose wherein the identifier data includes data that is dynamic.
Hellman teaches using dynamic identifier data (see at least Hellman, 6: 57-65, host generate challenge, CA. For example, challenge may be a random value. Host then sends the user the challenge. See also Fig. I for dataflow)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Hellman's randomly generated authentication method with Huseman's and Hartsman' s online transaction system for the purpose of increasing security (Hellman: 2: 36-58).

Claims 109-110, 112, 118 contains limitations substantially similar to claim 55-56, 58, 64 and are rejected under similar rationale set forth above.

Claims 57, 111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann/Hartman/Kraft/Eri/Ito, even further in view of Hellman, Brown (US 20020080822) and Birrell (US 6009462).
As per claim 57, Huseman discloses he network server of claim 55, but does not explicitly disclose wherein the randomly selected communication parameter is a parameter that that mobile device uses in the reply message by using a reply function of the mobile device without explicit entry of the randomly selected communication parameter.
Huseman, however, discloses using special reply e-mail address (see at least Husemann, 0055, the merchant provides customer with a confirmation  address  (e.g.,  a special phone number or a special e-mail address))

Brown teaches randomly assign address (Brown, 0024, one originating address is

selected from this pool of addresses. See also claim 2, originating address is randomly assigned to the application. See also 0013, the invention can be used to manage e-mail).
Birrell teaches using embedded links so that user may click on the hotlink to send emails without explicitly entering the reply email address (see at least Birrell, 12:15-34, system locates text strings which have the syntax of e-mail addresses. If the user click on one of these addresses, then the system will display a composition window so that user can easily generate a reply message).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include Brown's randomly assigned address and Birrell's embedded links in emails in the system of Huseman and Hartman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 111 contains limitations substantially similar to claim 57 and is rejected under similar rationale set forth above.

Claims 79-80, 133-134 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of Hartman, further in view of Kraft, , even further in view of Halavais (US 7754361)
As per claim 79, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is in the healthcare field and the transaction is the generation or confirmation of a healthcare appointment for the user.
Halavais teaches using internet to book healthcare appointments (see at least Halavais, 1:13-31, invention relates to activity such as a doctor appointment. A customer can go to the internet and select the activity they want).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais' doctor's appointment with Huseman's and Hartsman's online transaction system for the purpose of booking doctor's appointment (Halavas: 1:13-31)

As per claim 80, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a vehicle maintenance organization and the transaction is the generation or confirmation of a vehicle maintenance appointment for the user.
Halavais teaches using internet to book vehicle maintenance appointments (see at least Halavais, 1:13-31, invention relates to activity such as an appointment to have their car lubed. A customer can go to the internet and select the activity they want).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais car maintenance appointment with Huseman' s and Hartsman' s online transaction system for the purpose of booking car maintenance appointment (Halavas: 1:13-31)
Claims 133-134 contains limitations substantially similar to claim 79-80 and are rejected under similar rationale set forth above. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628